Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October 2020 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Muller et al. (US 2014/0255169 A1) and Gurao et al. (US 9,347,322).
Regarding independent claims 1, 15, and 16, Muller discloses a rotor for use in a turbine engine, comprising: a first rotor disc comprising a first slot and a first counter-groove; a second rotor disc adjacent to the first rotor disc comprising a second slot and a second counter-groove; and a belly band seal positioned between the first rotor disc and the second rotor disc; the belly band seal comprising a band seal with a locking tab; wherein the band seal is positioned within the first slot and the second slot and the locking tab is positioned between the first counter-groove and the second counter-groove (as set forth in the office action dated 24 July 2020).

Regarding independent claims 1, 15, and 16, Gurao discloses (shown in Gurao, Fig. 4) a rotor for use in a turbine engine, comprising: a first rotor disc (disk arm 34) comprising a first slot 52 and a first counter-groove 56; a second rotor disc (disk arm 36) adjacent to the first rotor disc comprising a second slot 54 and a second counter-groove 58; and a belly band seal 68 positioned between the first rotor disc and the second rotor disc; the belly band seal comprising a band seal with a locking tab 75; wherein the band seal is positioned within the first slot and the second slot and the locking tab is positioned between the first counter-groove and the second counter-groove (as shown in Gurao, Fig. 4).
Gurao fails to disclose the locking tab is disposed completely on a radially outer surface of the band seal with no overhang and brazed thereon. Gurao rather discloses the locking tab is disposed partially on the radially inner surface of the band seal, with projections 82, 84 projecting through the band seal. The configuration disclosed by Gurao is specific to the disclosed method of attaching the locking tab to the band seal, and there is no motivation or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745